DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildeson et al. (US 2017/0338369), (herienafter, Wildeson) in view of Bour et al. (US 5,926,726), (hereinafter, Bour).

RE Claim 12, 18 and 19, Wildeson discloses in FIGS. 1 and 5 a method of fabricating a semiconductor structure “LED semiconductor device”, hence meeting the limitations of Claims 18 and 19, comprising a buried activated p-(Al,In)GaN “InGaN” layer 100, which corresponds to layer 36 [0036, 0042 and 0045], comprising:

(b)    growing an n-(Al,In)GaN layer on the si-doped p-(Al,In)GaN “InGaN” layer 730 “contact layer”, referring to FIG. 7 by RPCVD, since light emitting devices layer are grown by remote-plasma CVD, hence meeting the claimed limitation  [0041, 0042 and abstract]
Wildeson does not disclose using a gaseous mixture comprising H2, NH3, or a combination thereof, wherein the gaseous mixture has a partial pressure of H2 less than 760 Torr.
However, in the same field of endeavor, Bour discloses growing an in-situ activated group III-nitride semiconductor layer using CVD deposition method, wherein using precursor such as TEG or TMG with gases H2 and NH3 at 1 or less of atmospheric pressure, which is equivalent to 760 torr. Accordingly, the partial pressure of H2 will be lower than 760 torr, since the total pressure of all gases is equal to 760 torr, hence the partial pressure of and individual gas must be less than 760 torr, hence meeting the claimed limitation.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the same gases of Bour for the RPCVD process of Wildeson process under the same process pressure for growing the n-(Al,In)GaN layer on the si-doped p-(Al,In)GaN “InGaN” layer 730 “contact layer” of  Wildeson device in order to control hydrogen desorption and hence the overall grown layer quality.   
  
Allowable Subject Matter
Claims 2-11, 16 and 17 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including (a)    exposing a magnesium-doped p-(Al,In)GaN layer to a gaseous mixture comprising H2, NH3, or a combination thereof, wherein the gaseous mixture has a partial pressure of H2 less than 760 Torr, to provide an exposed magnesium-doped p-(Al,In)GaN layer; as disclosed in Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898